Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: face 1802c (28:9) and lens assembly 1685e (29:11); and include the following reference characters not mentioned in the description: θ1, θ2, and θ3 (FIG 9) and α0, ω0, S1, r0, r0`, and h`(FIG 11).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15 and 17 are rejected under § 35 U.S.C. 102(a)(2) as being anticipated by Worman et al. (US-10030847-B2, hereinafter referred to as “Worman”).
Regarding claim 15, Worman teaches:
An integrated panoramic reflector (FIG 2A-B, 3, 4A-E, 5A, 6A-B; optical diffuser 400) comprising: a cylindrical body (FIG 2A-B, 3, 4B-E, 5C, 6A-B, 4:18-19; optical diffuser 400 has an optical diffuser body 410 that is substantially cylindrical) having a first end (FIG 2A, 4D-E, 9:26-27; convex lens 413 in base 412 of optical diffuser body 410) and a second end (FIG 3, 4A, 4D-E, 5B, 6A-B, 12:3-12; central conical recess 510), the body extending along an axis between the first end and the second end (FIG 4A-E, 5B; central axis 402), the body being made of an optically transparent material (FIG 2A-B, 3, 4B-E, 5C, 6A-B, 6:8-9; optical diffuser 400 has an optically clear substantially cylindrical body 410), the first end having a convex shape (FIG 2A, 4D-E, 9:26-27; convex lens 413 in base 412 of optical diffuser body 410), the second end having a conical recess (FIG 3, 4A, 4D-E, 5B, 6A-B, 12:3-12; central conical recess 510), the convex shape and the conical recess being aligned with one another along the axis (FIG 4A-E, 5B; apex of conical recess 510 and center of convex lens 413 are aligned along central axis 402), the conical recess having a reflective surface (FIG 3, 4A, 4D-E, 5B, 6A-B; 9:32-33; central reflecting surface 510), and the convex shape being adapted to collimate incoming light inside the cylindrical body and towards the second end (FIG 4D-E, 6A-B, 9:26-35; convex lens 413 refracts light to be more closely parallel (to central axis 402) with light travelling from base 412 (convex lens 413) toward central reflecting surface 510), the reflective surface of the conical recess being adapted to reflect light towards azimuthally-spaced areas around the cylindrical body (FIG 6A-B; light reflected off central reflecting surface 510 as beams B55 that are azimuthally-spaced around central axis 402 and cylindrical body with an elevation angle that depends on apex angle of conical recess 510).

Regarding claim 17, all elements of claim 15 have been addressed above.
Worman further teaches wherein the cylindrical body includes a first material (FIG 2A-B, 3, 4A-E, 5A, 6A-B, 9:66-67, 10:1; optical diffuser 400 has a body of an optically clear material, e.g., glass, polycarbonate, polystyrene, acrylic, or another suitable clear plastic) and the conical recess includes a second material (air is inherent as a second material when making a recess in a body without filling it)), the reflective surface being formed by selecting the first (FIG 2A-B, 3, 4A-E, 5A, 6A-B, 9:66-67, 10:3-5; Preferred optical materials for optical diffuser 400 have an index of refraction of about 1.5) and second material such that the incoming light is reflected towards azimuthally-spaced areas via total internal reflection at an interface between the first material and the second material (FIG 3, 4A, 4D-E, 5B, 6A-B, 9:42-43; reflective (TIR, total internal reflection) surfaces 510 of optical body 410).

Claim 19 is rejected under § 35 U.S.C. 102(a)(1) and (2) as being anticipated by Vogel et al. (US-8285512-B2, hereinafter referred to as “Vogel”).
Vogel teaches:
A panoramic collector (FIG 1A, optical system 100) comprising:
A frame (FIG 1A, housing 110);
an axis fixed relatively to the frame (FIG 1A, axis 105);
four reflective lateral faces arranged in a rectangular pyramidal configuration, each of the four reflective lateral faces being adapted to receive a return light beam from a corresponding one of four azimuthal fields of view around the frame and to redirect the received return light beam towards the axis (FIG 1A, 7D, 14:59-63, mirrored pyramid 760 as first optical element 112, mirrored pyramid 760 has four reflective surfaces facing (and receives light from) the four azimuthal fields of view around housing 110, receives light rays 130 and 132 and redirects them towards axis 105); and
a lens assembly mounted to the frame and adapted to receive the reflected return light beam from the four reflective lateral faces and to focus the reflected return light beam towards a focal area across the axis (FIG 1A, 4:40-44, second optical element 116 (a lens or a set of lenses), mounted to housing 110 along optical path between first optical element 112 and imaging device 120, focuses incoming light on imaging device 120 placed at focal plane across axis 105).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Braker et al. (US-10571668-B2, hereinafter referred to as “Braker”) in view of Werber (US-8810805-B2, hereinafter referred to as “Werber”).
Regarding claim 1, Braker teaches:
A ranging system (FIG 1, 5, 6:11-12, 11:56-57; System 100/System 500 is utilized for estimating a distance to a point on an object in a scene) comprising:
a housing (FIG 1, 5, 11:3-6; system 100 includes catadioptric projector 101, camera 102, and processor 103; system 500 includes catadioptric projector 501 and camera 502; System 500 is an example of system 100; presence of housing in system 100 or system 500 is implied since a system that includes a projector and a camera explicitly has a housing that physically encloses them);
an axis fixed relative to the housing (FIG 1, 3, 5, 7:3-8, catadioptric projector 101 includes a primary optical axis, camera 102 as a catadioptric camera includes a primary optical axis, primary axes of catadioptric projector 101 and catadioptric camera 102 are substantially collinear; optical axis 315; optical axis 503) and defining azimuthal coordinates around the axis (FIG 3, 5, 10:22-25, 11:22-23; field of view ;
a panoramic projector mounted to the housing and adapted to project an illumination beam towards azimuthally-spaced areas around the axis (FIG 1, 3, 5, 6:16-26, 10:14-25, 11:45-51, catadioptric projector 101 illuminates scene with patterned illumination that is projected over field of view whose extent is described in terms of azimuthal angle; catadioptric projector 301 has field of view 317 that spans azimuthal angle about optical axis 315; catadioptric projector 501 has field of view that spans azimuthal angle about optical axis 503);
a panoramic collector mounted to the housing, the panoramic collector being adapted to receive a return light beam from illuminated areas and to collect the return light beam onto at least one focal area (FIG 5, 11:16-24; catadioptric camera 502 includes image sensor 504, refractive lens 505, reflecting surface 506 that is rotationally symmetric about optical axis 503; azimuthal field of view of camera 502 spans about optical axis 503; reflecting surface 506 receives reflected light off objects in scene and redirects it to refractive lens 505 that transmits it to image sensor 504 (placed at focal plane));
at least one array of  (FIG 5, 7, 13:35-38; image sensor 504, detector element 707 is single photodiode, CMOS image sensor array, CCD images sensor array, or array of photodiodes; image sensor/detector converts received light that is ; and
a computing device configured to operate the panoramic projector and the at least one array of  (FIG 1, 7:9-32; processor 103 executes a method for estimating the distance to a point on an object in a scene based on one or more images acquired by camera 102; processor 103 may include CPU, GPU, FPGA, DSP, ASIC, or host computer (processor 103 is capable of operating system 100)).
Braker does not teach:
); and

Werber teaches:
 (FIG 1, 3:61-67, 4:1-11; light receiver 24 converts received light 20 into electrical receiving signal; distance to detected object  (FIG 1, 3:61-67, 4:1-11; light receiver 24 converts received light 20 into electrical receiving signal; distance to detected object is determined by pulse-based time-of-flight method based on propagation time of pulses of transmitted light 14) ); and
 (FIG 1, 3:61-67, 4:1-11; light receiver 24 converts received light 20 into electrical receiving signal; distance to detected object is determined by pulse-based time-of-flight method based on propagation time of pulses of transmitted light 14) (FIG 1, 3:61-67, 4:1-11; light receiver 24 converts received light 20 into electrical receiving signal; distance to detected object is determined by pulse-based time-of-flight method based on propagation time of pulses of transmitted light 14) 
Werber is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems). In addition, it is reasonably pertinent to the problem faced by the inventor (distance measuring using light).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art (hereinafter referred to as “Phosita”) the ranging system as taught by Braker by substituting the distance measuring method taught by Braker (based on images of patterned illumination scenes) by the distance measuring method taught by Werber (based on time-of-flight), the Phosita being motivated to apply that modification in order to efficiently and effectively measure distances employing a more developed distance measuring method (time-of-flight).

Regarding claim 2, all elements of claim 1 have been addressed above.
Braker further teaches wherein the panoramic projector has an azimuthal field of illumination of 360 degrees around the axis, the azimuthally-spaced areas being distributed all around the axis (FIG 1, 3, 6:15-28, 10:22-25; azimuthal field of view of catadioptric projector 101 spans an angle of 360 degrees; field of view 317 of catadioptric projector 301 spans an azimuthal angle of 360 degrees about optical axis 315).

Regarding claim 3, all elements of claim 2 have been addressed above.
Braker further teaches wherein the panoramic collector has an azimuthal field of view of 360 degrees around the axis (FIG 1, 5, 6:60-67, 7:1-3, 11:16-24; azimuthal field of view of catadioptric camera 102 spans an angle of 360 degrees; azimuthal field of view of catadioptric camera 502 spans 360 degrees about optical axis 503).


Braker further teaches wherein the panoramic projector has a first azimuthal field of illumination spanning between a first azimuthal coordinate and a second azimuthal coordinate different from the first azimuthal coordinate, the set of azimuthally-spaced areas being distributed between the first and second azimuthal coordinates around the axis (FIG 1, 6:15-28; azimuthal field of view of catadioptric projector 101 spans an angle of less than 360 degrees).

Regarding claim 5, all elements of claim 4 have been addressed above.
Braker further teaches wherein the panoramic collector has a first azimuthal field of view spanning between the first azimuthal coordinate and the second azimuthal coordinate (FIG 1, 6:60-67, 7:1-3; azimuthal field of view of catadioptric camera 102 spans an angle of less than 360 degrees).

Regarding claim 6, all elements of claim 1 have been addressed above.
Braker further teaches wherein the panoramic projector has a plurality of fields of illumination being azimuthally-spaced apart from one another, the panoramic collector having one or more fields of view corresponding to the plurality of fields of illumination (FIG 1, 2A, 8, 6:60-65, 7:42-47, 14:34-36, 14:67, 15:1-3; catadioptric camera 102 is configured to acquire images of the scene that includes patterned illumination projected by catadioptric projector 101 and has been reflected by objects in the scene; catadioptric projector 200 (example of projector 100) includes a static pattern generating element 202 that conditions radiation emitted by .

Regarding claim 7, all elements of claim 1 have been addressed above.
Braker further teaches wherein the panoramic projector is adapted to project the illumination beam at a first elevation angle in-plane relative to a plane perpendicular to the axis, the panoramic collector having a field of view adapted to receive the return light beam at the first elevation angle (FIG 5, 11:24-25 and 51-55; catadioptric camera 502 has (elevation) field of view 507 parallel to the primary optical axis 503; catadioptric projector 501 has (elevation) field of view 512 parallel to the primary optical axis 503; field of view 507 of camera 502 and field of view 512 of projector 501 are configured to overlap producing a system (elevation) field of view 513).

Regarding claim 8, all elements of claim 1 have been addressed above.
Braker further teaches wherein the panoramic projector is adapted to project the illumination beam comprising a plurality of illumination beams projected at corresponding elevation angles towards a plurality of sets of azimuthally-spaced areas, the sets of azimuthally-spaced areas being zenithally-spaced from one another, the panoramic collector being adapted to collect corresponding return light beams received from the plurality of sets of azimuthally-spaced areas onto the at least one focal area (FIG 1, 2A, 8, 6:60-65, 7:42-47, 17:5-21; catadioptric camera 102 is configured to acquire images of the scene that includes patterned illumination projected by catadioptric projector 101 and has been reflected by objects in the scene; catadioptric projector 200 (example of projector 100) includes a static pattern generating element 202 that conditions radiation emitted by radiation source 201 to have amplitude spatial distribution; pattern configurations 904 (projected pattern) and 905 (detected image) are two-dimensional patterns (azimuth and elevation coordinates), pattern configuration 906 is the warping of the detected image such that axis 912 represents the camera elevation angle (zenithally-spaced) and axis 918 represents the camera azimuth angle (azimuthally-spaced), center point 921 represents the projector conic axis, center point 922 represents the camera conic axis).

Regarding claim 9, all elements of claim 1 have been addressed above.
Braker further teaches wherein the panoramic projector is adapted to project the illumination beam comprising a zenithal illumination beam projected at a single azimuthal coordinate towards zenithally-spaced areas, the panoramic collector being adapted to collect a corresponding return light beam onto the at least one focal area (FIG 1, 2A, 8, 6:60-65, 7:42-47, 14:34-36, 14:51-54; catadioptric camera 102 is configured to acquire images of the scene that includes patterned illumination projected by catadioptric projector 101 and has been reflected by objects in the scene; catadioptric projector 200 (example of projector 100) includes a static pattern generating element 202 that conditions radiation emitted by radiation source 201 to have amplitude spatial distribution; patterns 804, 805, 806 are constant along axis 816, .

Regarding claim 12, all elements of claim 1 have been addressed above.
Braker does not teach wherein the panoramic projector comprises a plurality of optical sources mounted inside the housing, facing away from the axis and adapted to project the illumination beam comprising a plurality of illumination beams, and a plurality of projection lens assemblies mounted to the housing and adapted to project corresponding ones of the plurality of illumination beams towards different sets of azimuthally-spaced areas.
Werber further teaches wherein the panoramic projector (FIG 3, 4, 6:31-33; transmission of transmitted light 14 through the light source 12 is at varying angles between 0 degree and 360 degrees) comprises a plurality of optical sources (FIG 3, 4, plurality of light emitting elements 40) mounted inside the housing (FIG 1, 5:20-22, , housing of sensor 10  and corresponding mountings of individual components (including light source 12) are not shown in detail as figures are only schematic representation), facing away from the axis (FIG 1, 3, axis 16) and adapted to project the illumination beam comprising a plurality of illumination beams (FIG 3, 4, 6:41-42; plurality of light beams 14 are transmitted in different angles at the same time), and a plurality of projection lens assemblies (FIG 3, 4; light-input-coupling element 43, light-guiding element 42, transmission lens 52, transmitted light 14 is focused) mounted to the housing and adapted to project corresponding ones of the plurality of illumination beams towards different sets of azimuthally-spaced areas (FIG 3, 4, .
Werber is an analogous art to the claimed invention as has been addressed above.
It would have been obvious before the effective filing date of the claimed invention to Phosita to which the claimed invention pertains to have modified the ranging system as taught by Braker by also including wherein the panoramic projector comprises a plurality of optical sources mounted inside the housing, facing away from the axis and adapted to project the illumination beam comprising a plurality of illumination beams, and a plurality of projection lens assemblies mounted to the housing and adapted to project corresponding ones of the plurality of illumination beams towards different sets of azimuthally-spaced areas as taught by Werber, the Phosita being motivated to apply that modification in order to efficiently and effectively measure distances employing multiple optical sources.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Braker in view of Werber and Worman.
All elements of claim 1 have been addressed above.
Braker, as modified in view of Werber, does not teach wherein the panoramic projector includes a cylindrical body extending between a first end and a second end along the axis, the body being made of an optically transparent material, the first end having a convex shape, the second end having a conical recess, the convex shape and the conical recess being aligned with one another along the axis, the conical recess having a reflective surface, and the convex shape being adapted to collimate incoming light inside the cylindrical body and towards the second end, the reflective surface of the conical recess being adapted to reflect light towards azimuthally-spaced areas around the cylindrical body.
Worman teaches wherein the panoramic projector (FIG 2A-B, 3, 4A-E, 5A, 6A-B; optical diffuser 400) includes a cylindrical body (FIG 2A-B, 3, 4B-E, 5C, 6A-B, 4:18-19; optical diffuser 400 has an optical diffuser body 410 that is substantially cylindrical) extending between a first end (FIG 2A, 4D-E, 9:26-27; convex lens 413 in base 412 of optical diffuser body 410) and a second end (FIG 3, 4A, 4D-E, 5B, 6A-B, 12:3-12; central conical recess 510) along the axis (FIG 4A-E, 5B; central axis 402), the body being made of an optically transparent material (FIG 2A-B, 3, 4B-E, 5C, 6A-B, 6:8-9; optical diffuser 400 has an optically clear substantially cylindrical body 410), the first end having a convex shape (FIG 2A, 4D-E; convex lens 413), the second end having a conical recess (FIG 3, 4A, 4D-E, 5B, 6A-B; central conical recess 510), the convex shape and the conical recess being aligned with one another along the axis (FIG 4A-E, 5B; apex of conical recess 510 and center of convex lens 413 are aligned along central axis 402), the conical recess having a reflective surface (FIG 3, 4A, 4D-E, 5B, 6A-B; 9:32-33; central reflecting surface 510), and the convex shape (FIG 2A, 4D-E; convex lens 413) being adapted to collimate incoming light inside the cylindrical body and towards the second end (FIG 4D-E, 9:26-35; convex lens 413 refracts light to be more closely parallel (to central axis 402) , the reflective surface of the conical recess being adapted to reflect light towards azimuthally-spaced areas around the cylindrical body (FIG 6A-B; light reflected off central reflecting surface 510 as beams B55 (azimuthally-spaced areas); B55 beams are azimuthally-spaced around central axis 402 with an elevation angle that depends on apex angle of conical recess 510).
Worman is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems). In addition, it is reasonably pertinent to the problem faced by the inventor (light projection/distribution).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have modified the ranging system as taught by Braker, as modified in view of Werber, to also include the portable optical diffuser/projector taught by Worman, the Phosita being motivated to apply that modification in order to make the ranging system more compact by employing a portable optical diffuser/projector.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Braker in view of Werber and Vogel.
All elements of claim 1 have been addressed above.
Braker, as modified in view of Werber, further teaches wherein the at least one array of TOF sensors comprises one array of TOF sensors and the at least one focal area comprises one focal area, the focal area being positioned across the axis (FIG 5, image sensor 504 (placed at focal plane) is positioned across optical axis , the panoramic collector including (FIG 5, catadioptric camera 502 includes image sensor 504, refractive lens 505, reflecting surface 506)  (FIG 5, reflecting surface 506 receives reflected light off objects in scene and redirects it towards optical axis 503 (to refractive lens 505)), and a focusing lens mounted to the housing and adapted to receive the reflected return light beam from the (FIG 5, reflecting surface 506 receives reflected light off objects in scene and redirects it to refractive lens 505 (focusing lens) that transmits it to image sensor 504 (placed at focal plane across optical axis 503)), and wherein the array of TOF sensors is a 
Braker, as modified in view of Werber, does not teach  four reflective lateral faces arranged in a rectangular pyramidal configuration, each of the four reflective lateral faces being adapted to receive a return light beam from a corresponding one of four azimuthal fields of view around the frame 
Vogel teaches  four reflective lateral faces arranged in a rectangular pyramidal configuration, each of the four reflective lateral faces being adapted to receive a return light beam from a corresponding one of four azimuthal fields of view around the frame (FIG 1A, 7D, 14:59-63, mirrored pyramid 760 as first optical element 112, mirrored pyramid 760 has four reflective surfaces facing (and receives light from) the four azimuthal fields of view around housing 110))  (FIG 1A, 7D, 14:59-63, four reflective lateral surfaces of mirrored pyramid 760)  (FIG 1A, 4:63-66, imaging device 120 is a two-dimensional array of sensor elements).
Vogel is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems). In addition, it is reasonably pertinent to the problem faced by the inventor (distance measuring using light).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have modified the ranging system as taught by Braker, as modified in view of Werber, by substituting reflective surface 506 taught by Braker by mirrored pyramid 760 taught by Vogel, the Phosita being motivated to apply that modification in order for the ranging system to have four distinct azimuthal fields defined by the four distinct reflective surfaces of the pyramid.

Claims 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Braker in view of Werber and Ford et al. (US-9860443-B2, hereinafter referred to as “Ford”).
Regarding claim 13, all elements of claim 1 have been addressed above.
Braker, as modified in view of Werber, does not teach wherein the at least one focal area includes a plurality of focal areas being parallel to and spaced from the axis, the at least one array of 
Ford teaches wherein the at least one focal area includes a plurality of focal areas being parallel to and spaced from the axis (FIG 1A, axis passes through the center of monocentric multi-scale imager 101 and is perpendicular to the page; focal planes (FIG 1A) are parallel to and spaced from the axis), the at least one array of  (FIG 1A, 10:10-11; individual focal planes include plurality of imaging sensors 105), the panoramic collector comprising a plurality of collector lens assemblies mounted to the housing and adapted to collect corresponding return light beams on corresponding ones of the plurality of arrays of  (FIG 1A, 10:7-10; monocentric primary lens system 101a, image relay optics 103).
Ford is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems). In addition, it is reasonably pertinent to the problem faced by the inventor (employing multiple image sensors).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have modified the ranging system as taught by Braker, as modified in view of Werber, to also include the at least one focal area includes a plurality of focal areas being parallel to and spaced from the axis, the at least one array of  as taught by Ford, the Phosita being motivated to apply that modification in order to efficiently and effectively measure distances employing multiple image sensors.

Regarding claim 14, all elements of claim 13 have been addressed above.
Braker, as modified in view of Werber, does not teach wherein the plurality of arrays of 
wherein the plurality of arrays of  (FIG 1A, 9, 10:3-4, 24:48-50; monocentric multi-scale imager 101 integrates a 2-dimensional mosaic of sub-images; CMOS detector 902, one fiber core 903 illuminates one RGB super pixel which has four physical pixels).
Ford is an analogous art to the claimed invention as has been addressed above.
It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have modified the ranging system as taught by Braker, as modified in view of Werber, to also include wherein the plurality of arrays of TOF sensors are provided in the form of rectangular arrays of TOF sensors as taught by Ford, the Phosita being motivated to apply that modification in order to efficiently and effectively measure distances employing two-dimensional image sensor arrays.

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Worman in view of Jeong et al. (US-9239389-B2, hereinafter referred to as “Jeong”).
All elements of claim 15 have been addressed above.
Worman does not teach wherein the conical recess has an apex angle of 90 degrees.
Jeong teaches wherein the conical recess has an apex angle of 90 degrees (FIG 5, 8:23-27; When the apex angle of the first conical mirror 111 is set at 90 degrees, the line light is irradiated in parallel to the ground from the obstacle sensor and an obstacle disposed at the same level as the first conical mirror 111 can be seen).

It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have modified the panoramic reflector taught by Worman to also include wherein the conical recess has an apex angle of 90 degrees as taught by Jeong, the Phosita being motivated to apply that modification in order for the panoramic reflector to have the capability of projecting light horizontally (at zero elevation angle) such that horizontal objects can be seen.

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Worman in view of Zhao (US-8430536-B1, hereinafter referred to as “Zhao”).
All elements of claim 15 have been addressed above.
Worman does not teach wherein the cylindrical body is made by injection molding.
Zhao teaches wherein the cylindrical body is made by injection molding (FIG 1-7, 7:4-6; lens body 100 is formed in one-piece by injection molding).
Zhao is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems). In addition, it is reasonably pertinent to the problem faced by the inventor (manufacturing optical elements).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have modified the panoramic reflector taught by Worman to also include wherein the cylindrical body is made by injection molding as taught by Zhao, the Phosita being motivated to apply that modification in order to manufacture the panoramic reflector by cost effective means (injection molding).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-5710661-A; in which Cook teaches an optical apparatus that monitors the entire panorama in low resolution and simultaneously monitors a selected portion of the panorama in high resolution.
US-6304285-B1; in which Geng teaches an omnidirectional imaging system that includes a reflective mirror for viewing object within a hemispherical field of view from a single virtual view point at the local center of the reflective mirror, a projector for projecting a light beam toward the reflective mirror, and a variable wavelength filter optically positioned between the projector and the reflective mirror for generating a pattern of a spatially distributed wavelength spectrum.
US-6493032-B1, in which Wallerstein et al. teach a method of capturing and viewing an image at different resolutions. Light is projected from the image. The projected light is split into first and second bundles of light focusing over a first and a second focal region respectively. The light at the first focal region is detected at a first resolution. The light at the second focal region is detected at a second resolution different from the first resolution.
US-7012669-B2; in which Streid et al. teach a panoramic display system that includes a curved projection screen, a panoramic projector, and a substantially conically shaped barrier.
US-7400347-B2; in which Krogmann et al. teach a camera system for monitoring a solid angle region and for detection of detailed information from the solid angle region. The camera system includes an image sensor and an optical system which includes a convex mirror, through which the image of a solid angle region is producible on the image sensor by way of a beam path.
US-7920337-B2; in which Perchak teaches an axicon that includes a generally cylindrical body having an exterior cylindrical surface. An outwardly reflective lens surface and an inwardly reflective lens surface are formed at opposite ends of the body. A light input beam from a suitable source is directed into one of those surfaces and through the axicon to the other of those surfaces, and the beam is transformed by the axicon into a beam(s) exiting the other surface.
US-8188430-B2; in which Mian teaches a monitoring device that includes an imaging device sensitive to visible and near-infrared electromagnetic radiation. The monitoring device is configured to concurrently direct omnidirectional visible and near-infrared electromagnetic radiation onto the imaging device without using any moving parts.
US-9696143-B2; in which Lefebvre et al. teach an optical system for sensing the surface of an object. The system includes: a light source for emitting a light beam centered on the optical axis of the system; a light reflector for reflecting the incident light beam to generate at least two hollow conical light beams centered on the optical axis and having different opening angles; and an image capture device for imaging the illuminated surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to El-Sayed Eid whose telephone number is (408) 918-7657. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30 - 3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the examiner is (571) 273-0567.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.



/E.E./Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645